      Case 4:18-cv-00480-RH-MJF Document 32 Filed 08/24/20 Page 1 of 2
                                                                       Page 1 of 2


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

ROBERT G. GROSS,

             Plaintiff,

v.                                           CASE NO. 4:18cv480-RH-MJF

CORIZON MEDICAL et al.,

             Defendants.

_____________________________________/


                            ORDER OF DISMISSAL


      This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 31. No objections have been filed. The plaintiff

apparently has abandoned the case—or in any event has made it impossible for the

case to go forward. Nothing short of dismissal would bring about the court’s

compliance with the court’s orders or make it possible to manage the litigation and

resolve it on the merits.

      The proper disposition is dismissal without prejudice, even though, as the

report and recommendation correctly notes, the statute of limitations may bar any

renewed claim.

      For these reasons,

Case No. 4:18cv480-RH-MJF
      Case 4:18-cv-00480-RH-MJF Document 32 Filed 08/24/20 Page 2 of 2
                                                                      Page 2 of 2


      IT IS ORDERED:

      The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “This case is dismissed without

prejudice.” The clerk must close the file.

      SO ORDERED on August 24, 2020.

                                 s/Robert L. Hinkle
                                 United States District Judge




Case No. 4:18cv480-RH-MJF
